Citation Nr: 1526051	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-12 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to December 1967.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in May 2014.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

Although the Veteran has claimed service connection for PTSD, the medical evidence of record has provided multiple psychiatric diagnoses.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the issue has been recharacterized as service connection for an acquired psychiatric disability, as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, the Veteran's psychiatric symptoms have been diagnosed variously as PTSD and adjustment disorder with mixed anxiety reaction and depressed mood during the pendency of this appeal.  The March 2013 examination addresses only whether PTSD is related to the Veteran's military service without specifically addressing whether his adjustment disorder with mixed anxiety reaction and depressed mood was related to his military service.  As such, a new examination is necessary. 

At the time of his March 2013 examination, the Veteran refused to describe his claimed stressor, stating that discussing it would cause him "problems for months."  Nevertheless, the Veteran did describe his claimed stressors elsewhere in the record.  In his April 2010 statement and his May 2014 hearing testimony, the Veteran described one incident where his ship, the U.S.S. Galveston, fired upon a Vietnamese ship causing it to blow up, leaving body parts in the water.  He also described fearing for his life during other bombings.  Additionally, he provided internet articles corroborating his account of firing on Vietnamese boats and being close enough to witness the resulting carnage.  The specific source of the internet articles is not clear and no URL is included.  The Veteran has provided a date range of June 1965 to October 1965.  On remand, the RO must attempt to verify the Veteran's stressor.

The Board recognizes that the record contains a positive nexus opinion from the Veteran's VA treating psychiatrist.  See June 2011 Letter.  However, the opinion does not identify the specific stressor(s) underlying the PTSD diagnosis.

In addition, there are outstanding VA treatment records that should be obtained on remand.  The June 2011 letter indicates that the Veteran received psychiatric treatment at the Cleveland VAMC in the 1990's.  These records must be obtained. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, during the May 2014  hearing, the Veteran alleged that some of the in-service stressors caused him to fear for his life.  On remand, the Veteran should be advised of the alternative sources of evidence denoted under 38 C.F.R. 
§ 3.304(f)(3).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative with the notice required in 38 C.F.R. § 3.304(f)(3) and an appropriate opportunity to respond.

2. Obtain any psychiatric treatment records from the Cleveland, Ohio VAMC from January 1990 to December 1999.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.

3. Request that the Joint Services Research and Records Center (JSRRC) attempt to verify the Veteran's account of the U.S.S. Galveston firing upon Vietnamese watercraft near the shores of Vietnam between June 1965 to October 1965.  If possible, address whether the accounts of these incidents corroborate the Veteran's description of witnessing body parts in the water.

4. After steps 1-3 have been completed, afford the Veteran a psychiatric examination to determine the nature and etiology of any acquired psychiatric condition.

For each psychiatric disability found, to include the previously diagnosed PTSD and adjustment disorder with mixed anxiety reaction and depressed mood, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that it had its clinical onset during service or is otherwise related to active duty, to include any claimed in-service stressor?

The examiner should state whether any currently diagnosed psychiatric disability is traceable to the Veteran's fear of hostile military or terrorist activity of the type contemplated by 38 C.F.R. § 3.304(f)(3).

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5. Thereafter, readjudicate the claim in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

